EXHIBIT 10.1




SHARE EXCHANGE AGREEMENT




THIS Agreement made as of the 10th day of May 2012




BETWEEN:

SunSi Energies Inc., a corporation duly constituted under the laws of the state
of Nevada, USA, and having an office at 245 Park Avenue, 24th floor, New York,
NY, 10167

 

 

 

(Hereinafter “SunSi”)

OF THE FIRST PART

 

 

 

 

AND:

ACME ENERGY INC, a corporation duly constituted under the laws of the state of
Nevada, USA, and having an office at 11968 Jersey Lilly Street, Las Vegas, NV
89183.

 

 

AND:

APELA HOLDINGS, a limited liability company duly constituted under the laws of
the state of Nevada, USA, and having an office at 204 W. Spear St., #2421,
Carson City, NV 89703.

 

 

 

 

AND: 

ABH HOLDINGS, a limited liability company duly constituted under the laws of the
state of Nevada, USA, and having an office at204 W. Spear St., #2421, Carson
City, NV 89703.

 

 

 

(Hereinafter “Shareholders”)

 

 

 

OF THE SECOND PART

 

 

AND:

TRANSPACIFIC ENERGY INC., a corporation duly constituted under the laws of the
state of Nevada, USA, and having an office at 5650 El Camino Real, suite 285,
Carlsbad, CA, 92008

 

 

 

(Hereinafter “TPE”)

 

 

 

OF THE THIRD PART











--------------------------------------------------------------------------------

WHEREAS:

A.

The Shareholders hold an aggregate of 11,667,101 shares of common stock (the
“TPE Shares”) of the 31,543,336 issued and outstanding shares of common stock of
 Transpacific Energy Inc. (“TPE”), a corporation duly constituted under the laws
Nevada;

B.

SunSi wishes to purchase from the Shareholders and the Shareholders wish to sell
to SunSi, the TPE Shares in exchange for a number of shares of common stock of
SunSi (the “SunSi Shares”) as calculated herein, subject to the terms and
conditions set forth in this Agreement.




NOW THEREFORE in consideration of the covenants, representations and warranties
set forth herein and as such other further consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




1.

DEFINITIONS




A.  

"Affiliate", with respect to any Person, shall mean at the time in question, any
other Person controlling, controlled by or under common control with such
Person.




B.  

"Contracts" shall mean all contracts, agreements, undertakings, indentures,
notes, bonds, loans, instruments, leases, mortgages, commitments or other
binding arrangements.




C.  

"Material Adverse Effect" shall mean a material adverse effect on the assets,
liabilities, business, property, operations, prospects, results of operations or
condition (financial or otherwise) of the relevant Person.




D.  

"Person" shall mean any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
governmental, judicial or regulatory body or other entity.




2.  

PURPOSE




A.

Exchange. At each Closing, on the basis of the representations and warranties
herein contained, subject to the terms and conditions set forth herein, the
Shareholders, in the respective share amounts set forth in the signature page,
agree to exchange with SunSi the TPE Shares for the SunSi Shares in the amounts
set forth in Section 2(E).




B.

TPE Share Price. The TPE Shares are valued at $0.06 per share.

C.

SunSi Share Valuation. The SunSi Shares shall be valued at the price equal to
the 30 day weighted-average closing trading price of SunSi’s common stock as
quoted on the OTCQB or NASDAQ, immediately prior to the respective Closing date.








2







--------------------------------------------------------------------------------



D.

SunSi Investment. SunSi shall invest the amount of $500,000 in TPE to support
its operations. This transaction shall be structured as a purchase by SunSi of
TPE’s common stock at a price of $0.06 per share (in total, the “SunSi
Investment”). A minimum of $150,000 of the SunSi Investment must be made no
later than June 15, 2012 (“First Tranche”). The remaining $350,000 must be made
no later than September 30, 2012. If the First Tranche is not completed on or
before June 15, 2012, this agreement shall be null and void and neither party
shall be under any obligation to enter into any share exchange or invest in
Transpacific Energy, Inc.




E.

Closing(s).  The consummation of the transactions contemplated herein shall be
effected at one or more Closings, at which the respective percentage of TPE
shares, based on the amount of investment at such Closing as compared with the
SunSi Investment, and made pro rata from the Shareholders, shall be exchanged
for the respective amount of SunSi Shares, as follows:  




·

the first Closing shall occur at such time SunSi delivers the First Tranche,
subject to Section 2(D);




·

thereafter, there shall occur a Closing at each time SunSi delivers an
additional $100,000 of the SunSi Investment, subject to Section 2(D); and




·

a final Closing at such time as SunSi delivers the remaining amount of the SunSi
Investment, subject to Section 2(D).







3.

REPRESENTATIONS AND WARRANTIES OF SUNSI




SunSi hereby represents and warrants to the Shareholders that:




A.

Organization.     SunSi is a corporation duly organized, validly existing and in
good standing, under the laws of the State of Nevada with all requisite power
and authority to enter into, and perform its obligations under this Agreement.
 SunSi is duly qualified or otherwise authorized as a foreign corporation to
transact business and is in good standing in each jurisdiction in which it
transacts business.  




B.

Authority.     This Agreement has been duly executed and delivered by SunSi and
constitutes a valid and binding agreement of SunSi enforceable against SunSi in
accordance with its terms.  The execution and performance of this Agreement will
not violate or result in a breach of, or constitute a default in any agreement,
instrument, judgment, order or decree to which SunSi is a party or to which the
SunSi Shares are subject.




C.  

Capitalization.  Schedule 3.C sets forth the capitalization of SunSi.  All of
the outstanding shares of common stock of SunSi are duly authorized, validly
issued, fully paid and non-assessable and free of pre-emptive rights.








3







--------------------------------------------------------------------------------



D.   

Certificates of Incorporation and Bylaws.  SunSi has made available or delivered
to the Shareholders true, correct and complete copies of the Certificates or
Articles of Incorporation and Bylaws of SunSi.  The minute book of SunSi
accurately reflects all actions taken at all meetings and consents in lieu of
meetings of its shareholders and of its Board of Directors.




E.  

Consents and Approvals. Other than approval of the Board of Directors of SunSi,
or any legal filing requirements, the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby in
accordance with the terms and conditions hereof do not require SunSi to obtain
any consent, approval or action of, or make any filing with or give any notice
to, any Person.




F.

Legal Status.   The SunSi Shares are, or upon issuance shall be genuine, validly
issued and outstanding, fully paid and non-assessable and are not issued in
violation of the pre-emptive rights of any person or of any agreement by which
the SunSi is bound.




G.

Title.   SunSi will transfer the SunSi Shares to the TPE Shareholders with good
title and no encumbrances or liens thereon.  The SunSi Shares shall have a
restrictive legend restricting the transfer thereof in compliance with the
United States federal securities laws.




The SunSi Shares shall be endorsed thereon with a legend to the following
effect:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.”

4.

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS AND TPE




The Shareholders and TPE, jointly and severally, represent and warrant to SunSi
that:




A.

Organization.     TPE is a corporation duly organized, validly existing and in
good standing, under the laws of the State of Nevada. TPE and the Shareholders
have all requisite power and authority to enter into, and perform their
respective obligations under this Agreement.  TPE is duly qualified or otherwise
authorized as a foreign corporation to transact business and is in good standing
in each jurisdiction in which it transacts business.




B.

Authority.     This Agreement has been duly executed and delivered by each of
the Shareholders of TPE and constitutes a valid and binding agreement of each of
them enforceable against them in accordance with its terms.  The execution and
performance of this Agreement will not violate or result in a breach of, or
constitute a default in any agreement, instrument, judgment, order or decree to
which TPE or any Shareholder is a party or to which the TPE Shares are subject.








4







--------------------------------------------------------------------------------



C.  

Capitalization.  Schedule 4.C sets forth the capitalization of TPE.  All of the
outstanding shares of capital stock of TPE are duly authorized, validly issued,
fully paid and non-assessable, and are free of pre-emptive rights.




D.   

Certificates of Incorporation and Bylaws.  TPE has heretofore delivered to SunSi
true, correct and complete copies of the Certificates or Articles of
Incorporation (certified by the State of Nevada) and Bylaws of TPE. The minute
book of TPE accurately reflects all actions taken at all meetings and consents
in lieu of meetings of its shareholders and all actions taken at all meetings
and consents in lieu of meetings of its board of directors.




E.  

Consents and Approvals.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with the terms and conditions hereof do not require the Shareholders
or TPE to obtain any consent, approval or action of, or make any filing with or
give any notice to, any Person.




F.

Legal Status.   The TPE Shares are genuine, validity issued and outstanding,
fully paid and non-assessable and are not issued in violation of the pre-emptive
rights of any person or of any agreement by which any of the Shareholders or TPE
is bound.  




G.

Title.   Upon delivery to Escrow, the TPE Shares shall be delivered with good
title and no encumbrances thereon.  The TPE Shares shall have a restrictive
legend restricting the transfer thereof in compliance with US federal and Nevada
securities laws.  




H.

Transfer. The Shareholders and TPE agree further to defend, on behalf of SunSi
and its successors and assigns, the title to the TPE Shares.




5.  

COVENANTS AND AGREEMENTS.




A.

Litigation.  From the date hereof through the Closing Date, the Shareholders
shall notify SunSi promptly of any actions or proceedings that are threatened
again TPE or against any officer, director, employee, properties or assets of
TPE.




B.

Due Diligence.  Prior to the Closing Date, SunSi shall be entitled, through its
employees and representatives, to make such investigation of the assets,
liabilities, properties, business and operations of TPE and such examination of
the books, records, tax returns, results of operations and financial condition
of TPE as SunSi wishes.  




C.  

Acquisition Proposals.  From the date hereof through the Closing Date, neither
any of the Shareholders, nor TPE, nor any of the officers, directors, employees,
representatives or agents of TPE, shall, directly or indirectly, solicit,
initiate or participate in any way in discussion or negotiations with, or
provide any information or assistance to, or enter into any contract with any
person or entity or group of persons or entities (other than SunSi) concerning
any merger, or disposition of assets of TPE or any transfer of any of the
outstanding securities of TPE (other than the pursuant to the transactions
contemplated by this Agreement) (each an "Acquisition Proposal"). The
Shareholders and/or TPE shall promptly communicate to SunSi the terms of any
Acquisition Proposal, which he or any such other Person may receive.  








5







--------------------------------------------------------------------------------



D.  

Further Assurances.  Each of the parties shall execute such documents and other
papers and take such further actions, as may be reasonably required or desirable
to carry out the provision hereof and the transactions contemplated hereby.
 Each such party shall use its best efforts to fulfill or obtain the fulfillment
of the conditions to the Closing as promptly as practicable.  




E.

Right of First Refusal.  Shareholders Apela Holdings and Acme Energy, Inc.
hereby grants to SunSi an unlimited right of first refusal to purchase all or
part of their shares of capital stock of TPE that were not sold to SunSi in
connection with this agreement.




Before Shareholders Apela Holdings and Acme Energy, Inc. may sell shares of
capital stock of TPE to a third party, they shall first offer such shares to
SunSi on the same terms and conditions as are offered by the third party. SunSi
shall have 30 days during which to accept said offer. If SunSi does not accept
said offer within said period, such Shareholder shall be free to accept the
third-party offer. If such Shareholder does not enter into an agreement with the
third party on said terms and conditions and close the transaction within 90
days, such Shareholder’s right to sell such shares to the third party shall
expire and the procedure described in this Section shall again be applicable.




F.

Post-Closing Covenants.




1.

TPE shall not issue any shares of its capital stock without the written consent
of SunSi; such consent shall not be unreasonably withheld.




2.

SunSi shall invest an additional amount of $500,000 by December 31, 2012.
 SunSi.  The price paid by SunSi for this investment in the capital of TPE is
fixed at $0.06 per share. In addition, SunSi shall arrange financing of
TransPacific’s various projects.  The terms and conditions of said project
financing shall be subject to additional agreements on a project by project
basis.




G.

Operation of TPE Post-Closing




It is agreed and understood that the existing management of TPE will continue to
manage the day-to-day operations of TPE and make operating decisions impacting
TPE in the normal course of business. As part of this understanding, TPE
management agrees to abide by standard public company/SunSi reporting and
governance guidelines as determined by the Securities and Exchange Commission
(SEC) and, in many cases required by law. These guidelines primarily relate to
the preparation of public filings and the preparation of the financial
statements, and related reporting and disclosures which are required be done in
accordance with generally accepted accounting principles. SunSi will assist and
supervise in this area. SunSi has also adopted Corporate Governances codes which
are detail in its website at www.sunsienergies.com.





6







--------------------------------------------------------------------------------




H.

Independent Contractor Agreements




 SunSi acknowledges and agrees that TPE is a party to respective “at-will”
Independent Contractor Agreements dated September 2, 2008 with ACME Energy, Inc.
and Anne B. Howard, Esq.  SunSi agrees that TPE may amend these agreements to
provide for a term of five years, subject to standard termination rights for TPE
upon breach by the respective service provider.




6.

CONDITIONS PRECEDENT TO THE OBLIGATION OF SUNSI TO CLOSE.




The obligation of SunSi to enter into and complete the Closing is subject, at
SunSi's option acting in accordance with the provisions of this Agreement with
respect to the termination hereof, to the fulfillment on or prior to the Closing
Date of the following conditions, any one or more of which may waived by it, to
the extent permitted by law.




A.

Representations and Covenants.  The representations and warranties of the
Shareholders and TPE contained in this Agreement shall be true and correct on
and as of the Closing Date and all subsequent closing dates with the same force
and effect as though made on and as of the Closing Date, except that any of such
representations and warranties that are given as of a particular date and relate
solely to a particular date or period shall be true as of such date or period.
 The Shareholders and TPE shall have preformed and complied with all covenants
and agreements required by this Agreement to be performed or complied with by
the Shareholders and/or TPE on or prior to the Closing Date.  The Shareholders
and TPE shall have delivered to SunSi a certificate of the Shareholders and TPE,
dated the Closing Date, and signed by the Shareholders and an officer of TPE to
the foregoing effect.




C.  

Lack of Litigation.  No action, suit or proceeding shall have been instituted
and be continuing or be threatened by any Person to restrain, modify or prevent
the carrying out of the transactions contemplated hereby, or to seek damages in
connection with such transactions, or those have or could have a Material
Adverse Effect on TPE.




D.  

No Change in Capitalization.  On the Closing Date, the capitalization of TPE
shall be as represented in Schedule 4.C.




E.

Material Information.  This Agreement, the Schedules attached hereto and all
other information provided, in writing, by TPE or the Shareholders, taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make any statement contained herein or therein not
misleading.  There are no facts or conditions, which have not been disclosed to
SunSi in writing which, individually or in the aggregate, could have a material
adverse effect on TPE or a material adverse effect on the ability of TPE to
perform any of its obligations pursuant to this Agreement.








7







--------------------------------------------------------------------------------



F.

Financial Statements.  




(a)

TPE unaudited financial statement as appended hereto as Schedule 6.F(a) for the
year ended December 31st 2011 as filed are true, correct and complete in all
material respects and fairly present the financial condition of TPE and the
results of its operations for the periods then ended and were prepared in
conformity with generally accepted accounting principles applied on a consistent
basis;




(b)

TPE has, or will have prior to the Closing Date, provided to SunSi, as appended
hereto as Schedule 6.F(b) the prepared by management  financial statements of
TPE, for the period ended March 31st 2012 (together with the Financial
Statements as represented in 6.F(a) above, the “TPE Financial Statements”).  The
TPE Financial Statements shall be true, correct and complete in all material
respects and fairly present the financial condition of TPE and the results of
its operations for the period then ended and shall be prepared in conformity
with generally accepted accounting principles applied on a consistent basis.




G.

Undisclosed Liabilities.   Except for the debt as disclosed on the Schedule 6.G
appended hereto, TPE was not subject to, and since the date of this Agreement
TPE has not incurred, any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, obligation or responsibility, fixed or unfixed, choate
or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent or otherwise, of a kind required by generally accepted
accounting principles to be reflected or reserved against on a financial
statement (“Liabilities”), which has not been disclosed to SunSi prior to
Closing.




H.

Compliance with Laws.  To the best of TPE’ knowledge, TPE is not in violation of
any applicable order, judgment, injunction, award or decree nor is it in
violation of any Federal, state, local or foreign law, ordinance or regulation
or any other requirement of any governmental or regulatory body, court or
arbitrator, other than those violations which, in the aggregate, would not have
a material adverse effect on TPE and TPE has not received written notice that
any violation is being alleged.




I.

Actions and Proceedings.  Except as may be reflected or included on TPE
Financial Statements, there are no outstanding orders, judgments, injunctions,
awards or decrees of any court, governmental or regulatory body or arbitration
tribunal against or involving TPE.  There are no actions, suits or claims or
legal, regulatory, administrative or arbitration proceedings pending or, to the
knowledge of TPE threatened against or involving TPE.




J.

Contracts.  




(a)

TPE at the Closing shall not be a party to any undisclosed:

(i)

contracts with any current or former officer, director, employee, consultant,
agent or other representative other than those disclosed on Schedule 6.J
appended hereto;  





8







--------------------------------------------------------------------------------



(ii)

contracts for the purchase or sale of equipment, services, or any other assets
or properties that can affect significantly the value of the purchased shares
other than the ordinary course of business.

(iii)

contracts under which TPE agrees to indemnify any party, other than in the
ordinary course of business or in amounts in excess of $50,000, or to share tax
liability of any party;

(iv)

contracts relating to the making of any loan by TPE;

(v)

contracts relating to the borrowing of money by TPE or the direct or indirect
guarantee by TPE of any obligation for, or an agreement by TPE to service, the
repayment of borrowed money, or any other contingent obligations in respect of
indebtedness of any other Person,




K.

Status of TPE.  Except as contemplated by this Agreement and by the documents
provided to SunSi as part of the due diligence, TPE has not:




(a)

amended its Certificate or Articles of Incorporation or By-laws or merged with
or into or consolidated with any other person or entity, subdivided or in any
way reclassified any shares of its capital stock or changed or agreed to change
in any manner the rights of its outstanding capital stock or the character of
its business;

(b)

issued, reserved for issuance, sold or redeemed, repurchased or otherwise
acquired, or issued options or rights to subscribe to, or entered into any
contract or commitment to issue, sell or redeem, repurchase or otherwise
acquire, any shares of its capital stock or any bonds, notes, debentures or
other evidence or indebtedness;

(c)

declared or paid any dividends or declared or made any other distributions of
any kind to its shareholders;

(d)

made any loan or advance to any of  its shareholders or to any of its directors,
officers or employees, consultants, agents or other representatives, or made any
other loan or advance, otherwise than in the ordinary course of business;

(e)

entered into any lease (as lessor or lessee) under which TPE is obligated to
make payments in any one year of $25,000 or more;

(f)

entered into any other contract or other transaction that materially increases
the liabilities of TPE.




L.

Absence of Certain Changes.  Since the date of the TPE Financial Statements,
there has been no event, change or development which could have a material
adverse effect on TPE.




M.

Cooperation.  The Shareholders and TPE shall have provided SunSi or its
representatives with any other certificates or other documents related to this
Agreement or the business and operations of TPE or in connection with the
Closing that SunSi may request and shall otherwise have cooperated in SunSi's
examination of the business and operations of TPE.  The Shareholders shall
assure that SunSi has full and complete disclosure of all of the affairs of TPE
as at the date of the Closing and there will be no other items, events, loans,
agreements or transactions of any nature that are not disclosed in the schedules
to this Agreement or to SunSi with a signed acknowledgment by SunSi of
disclosure of same.








9







--------------------------------------------------------------------------------



7.

CONDITIONS PRECEDENT TO THE OBLIGATION OF SHAREHOLDERS AND TPE TO CLOSE.




The obligation of the Shareholders and TPE to enter into and complete the
Closing is subject, at the option of the Shareholders and TPE, acting in
accordance with the provisions of this Agreement with respect to the termination
hereof, to the fulfillment on or prior to the Closing Date of the following
conditions, any one or more of which may waived by them, to the extent permitted
by law.




A.

Representations and Covenants. The representations and warranties of SunSi
contained in this Agreement shall be true and correct on and as of the Closing
Date and all subsequent closing dates with the same force and effect as though
made on and as of the Closing Date, except that any of such representations and
warranties that are given as of a particular date and relate solely to a
particular date or period shall be true as of such date or period.  SunSi shall
have preformed and complied with all covenants and agreements required by this
Agreement to be performed or complied with by SunSi on or prior to the Closing
Date.  SunSi shall have delivered to the Shareholders and TPE a certificate of
SunSi, dated the Closing Date, and signed by an appropriate officer of SunSi to
the foregoing effect.




B.

Third Party Consents.  All consents, Permits, and approvals from parties to
Contracts with SunSi that may be required in connection with the performance by
SunSi of its obligations under this Agreement or the continuance of such
Contracts with SunSi in full force and effect after the Closing shall have been
obtained.




C.  

Lack of Litigation.  No action, suit or proceeding shall have been instituted
and be continuing or be threatened by any Person to restrain, modify or prevent
the carrying out of the transactions contemplated hereby, or to seek damages in
connection with such transactions, or that have or could have a Material Adverse
Effect on SunSi.




D.  

Cooperation.  SunSi shall have provided the Shareholders and TPE or its
representatives with any other certificates or other documents related to this
Agreement or the business and operations of SunSi or in connection with the
Closing that the Shareholders or TPE may request and shall otherwise have
cooperated in the Shareholder’s or TPE’s examination of the business and
operations of SunSi.




8.  

SHAREHOLDERS' AGREEMENT NOT TO COMPETE  




A.  

Shareholders and its Affiliate agrees that it will not, for the period from the
date of execution hereof until the earlier of Five (5) years from such date of
execution or the closing date, without the written permission of TransPacific
Energy, Inc. ’s Board of Director’s, directly or indirectly, undertake any of
the actions described below in this subparagraph 8.A. The Board of Director’s
will be required to obtain the consent of its shareholder’s to grant such
permission:








10







--------------------------------------------------------------------------------

(1) Make any statement or perform any act intended to advance an interest of any
existing or prospective competitor of TPE or SunSi that may injure an interest
of TPE or SunSi in its relationship and dealings with existing or potential
customers or clients, or solicit or encourage any employee of TPE or SunSi to do
any act that is inconsistent with TPE's or SunSi's interests or in violation of
any provision of this Agreement; and




(2) Within the geographical area of the United State of America or any other
geographical area whereby TPE or SunSi is doing business, directly or
indirectly, either as an individual or as a partner or joint venturer or as an
employee, principal, consultant, agent, officer, director, or as a sales
representative for any person, firm, association, organisation, syndicate,
company or corporation, or in any manner whatsoever, carry on, be engaged in,
concerned with, interested in, advise, lend money to, guarantee the debts or
obligations of, or permit his name or any part thereof to be used or employed in
a business which is the same as, or directly competitive with, the business of
TPE, including, but without limiting, any business relating to the development,
production, sales or marketing of ORC system that are contained in TPE’s
business plan or annual plan as constituted at the time of such termination or
expiration.  




(3)

The Founder of TPE, Dr. Samuel Sami and/or ACME, Inc. shall be entitled to
pursue research and development of new technologies for applications that may
use the ORC technology licensed to TPE.  Dr. Sami and/or ACME may pursue patents
in this regard.  However such endeavours shall not be detrimental to nor in
competition with TPE and/or SunSI.




B.  

Each Shareholder agrees that during the applicable period of time described in
subparagraph 8.A above, he will not, in any manner that will result in the
detriment to TPE, disclose or reveal to any Person any trade secret, or other
confidential information relating to TPE or to any of the businesses operated by
TPE, including without limitation, any customer lists, unless readily
ascertainable from public or published information or trade sources, and each
Shareholder confirms that such information constitutes the exclusive property of
TPE.




C.  

Where, during the applicable period described in subparagraph 8.A above, any
Shareholder has participated in the providing of services or the sale of
products to an existing client or customer of TPE, or participated in
discussions or negotiations with representatives of an existing client or
customer with regard to future services or products which may or may not be
provided or sold by TPE, or participated in the preparation of proposals,
whether formal or informal, relating to such services or products, such
Shareholder agrees that he will not make any statement or do any act intended to
cause such existing client or customer to make use of the services or purchase
the products of any competitive business.  




D.  

In addition to any other remedies, at law or otherwise, that SunSi or TPE may
have against any Shareholder generally for the breach of this Agreement, TPE and
SunSi or either of them is entitled to an injunction to be issued by any court
of competent jurisdiction, enjoining and restraining such Shareholder from
committing any violation of this Section 8.  





11







--------------------------------------------------------------------------------

The Shareholders and SunSi acknowledge that any damage caused by reason of the
breach of any of the agreements contained is this Section 8 could not be
adequately compensated for in monetary damages, and therefore each Shareholder
agrees that TPE and SunSi or either of them shall be entitled to specific
performance of this Section 8.




It is the intent and desire of the parties to this Agreement that the provisions
of this Section 8 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular portion of this Section 8 shall be
adjudicated to be invalid or unenforceable, this Section 8 shall be amended to
delete there from the portion thus adjudicated to be invalid and unenforceable,
such deletion to apply only with respect to the operation of this Section 9 in
the particular jurisdiction in which such adjudication is made.




9.

MISCELLANEOUS.




A.

Notices.   Any notice under this Agreement shall be deemed to have been
sufficiently given if sent by registered or certified mail, postage prepaid,
addressed as follows:







To the Shareholders or TPE:




5650 El Camino Real, suite 285

Carlsbad, CA, 92008

Telephone: 760-476-9256

Facsimile: 760-476-9257

Email: anne@transpacenergy.com

Addressed to: Anne Howard, president of TPE.







And to:







SunSi Energies Inc.:

Richard St Julien

245 Park Avenue, 24th floor

New York, NY

10167

Telephone:  646-205-0291

Facsimile: 646-205-0292

Email: rstjulien@sunsinergies.com




Or to any other address which may hereafter be designated by either party by
notice given in such manner. All notices shall be deemed to have been given as
of the date of receipt by the parties hereto and no other prior written or oral
statement or agreement shall be recognized or enforced.





12







--------------------------------------------------------------------------------




B.

Severability.   If a court of competent jurisdiction determines that any clause
or provision of this Agreement is invalid, illegal or enforceable, the other
clauses and provisions of the Agreement shall remain in full force and effect
and the clauses and provisions which are determined to be void, illegal and
unenforceable shall be limited so that they shall remain in effect to the extent
permissible by law.




C.

Assignment.   Neither party may assign this Agreement without the express
written consent of the other party, however, any such assignment shall be
binding on and inure to the benefit of such successor, or, in the event of death
or incapacity, on their heirs, executors, administrators and successors of any
party.




D.

Attorney's Fees.   If any legal action or other proceeding (non-exclusively
including arbitration) is brought for the enforcement of or to declare any right
or obligation under this Agreement or as a result of a breach, default or
misrepresentation in connection with any of the provisions of this Agreement, or
otherwise because of a dispute among the parties hereto, any successful or
prevailing party will be entitled to recover reasonable attorney's fees
(including fees for appeals and collection) and other expenses incurred in such
action or proceeding, in addition to any other relief to which such party may be
entitled.




E.

No Third Party Beneficiary. Nothing in this Agreement, expressed or implied, is
intended to confer upon any person other than the parties hereto and their
successors, any rights or remedies under or by reason of this Agreement, except
however that each of the individual Shareholders may assign his or rights
hereunder without the approval or consent of any other party.  




F.

Counterparts. It is understood and agreed that this Agreement may be executed in
any number of identical counterparts, each of which may be deemed an original
for all purposes.




G.

Further Assurances.   At any time, and from time to time, after the effective
date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
the subject shares transferred hereunder or otherwise to carry out the intent
and purposes of this Agreement.




H.

Broker's and Finders' Fee.  The Shareholders, TPE and SunSi warrant that neither
has incurred any liability, contingent or otherwise, for brokers' or finders'
fees or commissions relating to this Agreement for which the other shall have
responsibility.  Except as otherwise provided herein, all fees, costs and
expenses incurred by either party relating to this Agreement shall be paid by
the party incurring the same.  




I.

Amendment or Waiver.   Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the





13







--------------------------------------------------------------------------------

consummation of the transactions contemplated hereunder, this Agreement may be
amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.




J.  

Applicable Law.  This Agreement shall be governed and interpreted in accordance
with the laws of the State of Nevada.




K.

Mandatory Arbitration.  (a) Any controversy or claim between or among the
parties including but not limited to those arising out of or relating to this
Agreement or any related agreements (“Subject Documents”), including any claim
based on or arising from an alleged tort, shall be determined by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”).  All statutes of limitation which would otherwise be
applicable shall apply to any arbitration proceeding under this Section 9.K (a).
 Judgment upon the award rendered may be entered in any court having
jurisdiction.  




(b) Judicial Reference.  If the controversy or claim is not submitted to
arbitration as provided and limited in Section.9.K(a), but becomes the subject
of a judicial action, any party may elect to have all decisions of TPE and law
determined by a reference in accordance with applicable state law.  If such an
election is made, the parties shall designate to the court a referee or referees
selected under the auspices of the AAA in the same manner as arbitrators are
selected in AAA-sponsored proceedings.  The referee, or presiding referee of the
panel, shall be an active attorney or retired judge.  Judgment upon the award
rendered shall be entered in the court on which such proceeding was commenced




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and the year first above written.




SunSi Energies Inc.,

 

a Nevada Corporation

 

 

 

 

 

 

 

By:

 

 

Name:

Richard St Julien

 

Title:

Chairman

 

 

 

 

 

 

 

TRANSPACIFIC ENERGY INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

Name:  

Anne Howard

 

Title:

President

 





14







--------------------------------------------------------------------------------




 

 

 

SHAREHOLDERS

 

 

 

 

 

 

 

By:

 

 

Name:

ABH Holdings, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Acme Energy Inc.

 

 

 

 

 

 

 

By:

 

 

Name:

APELA Holdings, LLC

 





15







--------------------------------------------------------------------------------




Schedule 3.C

Capitalization of SunSi










Issued & Outstanding

30,073,302 common




Authorized Capital;

75,000,000 common

25,000,000 preferred




Fully Diluted

30,073,302 common





16







--------------------------------------------------------------------------------

Schedule 4.C

Capitalization of TPE Energies Inc.










Issued & Outstanding

31,543,336 common




Authorized:

75,000,000 common




Fully Diluted

31,543,336 common





17







--------------------------------------------------------------------------------

SCHEDULE 6.F(a)




FINANCIAL STATEMENTS FOR THE FISCAL YEARS ENDED




December 31, 2011








18







--------------------------------------------------------------------------------

SCHEDULE 6.F(b)




FINANCIAL STATEMENTS FOR THE PERIOD ENDED March 31st 2012





19







--------------------------------------------------------------------------------

SCHEDULE 6.G




LIABILITIES OF TPE





20







--------------------------------------------------------------------------------

SCHEDULE 6.J




TPE CONTRACTS





21





